                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                GREENVILLE DIVISION

MARSHALL PHILLIPS                                                                          PETITIONER

v.                                                                             No. 4:20CV006-DMB-RP

MARSHALL TURNER, ET AL.                                                                 RESPONDENTS



                           ORDER DIRECTING STATE TO RESPOND

        Marshall Phillips has filed a petition for relief under 28 U.S.C. § 2254. It is ORDERED:

1.      That no later than June 22, 2020, respondent, through Lynn Fitch, Attorney General of the

State of Mississippi, file his answer to this action, along with full and complete transcripts of all

proceedings in the state courts of Mississippi arising from the charge of Armed Robbery and

Aggravated Assault against the petitioner in the Circuit Court of Coahoma County, Mississippi (to the

extent such are relevant to the State’s response).

2.      That within 14 days of service upon him of a copy of respondent's answer, petitioner may file

his traverse or reply to the allegations contained in such answer.

3.      The clerk of this court will serve by email (Return Receipt, High Importance) a copy of the

petition, this order, acknowledgment of service of process form, and any other initial filings, upon

Lynn Fitch, Attorney General of the State of Mississippi, or her lawful successor, to Assistant

Attorneys General Jerrolyn Owens and Bridgette Grant. The respondent must electronically file the

completed acknowledgment of service of process form upon receipt.
        Petitioner is warned that failure to keep this court informed of his current address could lead to

dismissal of his lawsuit.

        SO ORDERED, this the 6th day of April, 2020.


                                                         s/ Roy Percy
                                                         ROY PERCY
                                                         UNITED STATES MAGISTRATE JUDGE
